UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 Commission File Number: 001-33540 (Exact name of registrant as specified in its charter) Wisconsin 39-1987014 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) N93 W14475 Whittaker Way, Menomonee Falls (Address of principal executive offices) (Zip Code) (262) 253-9800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). þYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) o Yes þNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding as of November 14, 2014 Common Stock, $0.01 par value per share ZBB ENERGY CORPORATION TABLE OF CONTENTS PART I. FINANCIAL INFORMATION (*) Page Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Comprehensive Loss 3 Condensed Consolidated Statements of Changes in Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II.OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 (*)All of the financial statements contained in this Quarterly Report are unaudited with the exception of the financial information at June 30, 2014, which has been derived from our audited financial statements at that date and should be read in conjunction therewith.Our audited financial statements as of June 30, 2014 and for the year then ended, and the notes thereto, can be found in our Annual Report on Form 10-K, which was filed with the Securities and Exchange Commission on September 29, 2014. ZBB ENERGY CORPORATION Condensed Consolidated Balance Sheets (Unaudited) September 30, 2014 June 30, 2014 Assets Current assets: Cash and cash equivalents $ $ Restricted cash on deposit Accounts receivable, net Inventories, net Prepaid expenses and other current assets Refundable income tax credit Total current assets Long-term assets: Property, plant and equipment, net Investment in investee company Note receivable - Goodwill Total assets $ $ Liabilities and Equity Current liabilities: Current maturities of bank loans and notes payable $ $ Accounts payable Accrued expenses Customer deposits Accrued compensation and benefits Total current liabilities Long-term liabilities: Bank loans and notes payable, net of current maturities Total liabilities Commitments and contingencies (Note 12) Equity Series B redeemable convertible preferred stock ($0.01 par value, $1,000 face value) 10,000,000 authorized, 3,000 shares issued, 2,575 shares outstanding, preference in liquidation of $5,417,319 and $5,347,994 as of September 30, 2014 and June 30, 2014, respectively 26 26 Common stock ($0.01 par value); 150,000,000 authorized, 39,044,959 and 25,651,389 shares issued and outstanding as of September 30, 2014 and June 30, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total ZBB Energy Corporation Equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 1 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Operations (Unaudited) Three months ended September 30, Revenues Product sales $ $ Engineering and development - Total Revenues Costs and Expenses Cost of product sales Cost of engineering and development - Advanced engineering and development Selling, general, and administrative Depreciation and amortization Total Costs and Expenses Income (Loss) from Operations ) ) Other Income (Expense) Equity in loss of investee company ) ) Gain on investment in investee company - Interest income Interest expense ) ) Other income (expense) - Total Other Income (Expense) ) Loss before benefit for Income Taxes ) ) Benefit for Income Taxes - ) Net loss ) ) Net loss attributable to noncontrolling interest Gain attributable to noncontrolling interest ) - Net Income (Loss) Attributable to ZBB Energy Corporation ) ) Preferred Stock Dividend ) ) Net Loss Attributable to Common Shareholders $ ) $ ) Net Loss per share Basic and diluted $ ) $ ) Weighted average shares-basic and diluted See accompanying notes to condensed consolidated financial statements. 2 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Comprehensive Loss (Unaudited) Three months ended September 30, Net loss $ ) $ ) Foreign exchange translation adjustments ) Comprehensive loss ) ) Net (income) loss attributable to noncontrolling interest ) Comprehensive Loss Attributable to ZBB Energy Corporation $ ) $ ) See accompanying notes to condensed consolidated financial statements. 3 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Changes in Equity (Unaudited) Series B Preferred Stock Common Stock Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive (Loss) Noncontrolling Interest Shares Amount Shares Amount Balance: June 30, 2013 - $ - $ $ $ ) $ ) $ Net loss ) ) Net currency translation adjustment ) Issuance of common stock, net of costs and underwriting fees Stock-based compensation Issuance of preferred stock, net of costs and underwriting fees 30 Conversion of preferred stock ) (4
